Citation Nr: 0335455	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a compensable rating for traumatic 
arthritis of the right knee.  

2.  Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1990 
to April 1991.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  

The issue of service connection for a back disability is 
addressed in the Remand section of this decision.  


FINDING OF FACT

The appellant's right knee disability is manifested by some 
slight tenderness in the medial joint and very minimal 
crepitus, without limitation of motion, instability, 
deformity, or degenerative changes shown on current X-ray.  


CONCLUSION OF LAW

The criteria for a compensable rating for traumatic arthritis 
of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5257 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The October 2002 statement of the case advised the appellant 
of the laws and regulations pertaining to his claim for a 
compensable rating for his right knee disability.  It 
informed him of the evidence of record and explained the 
reasons and bases for denial.  He was specifically informed 
that a compensable rating was being denied because the 
evidence did not show that his right knee disability met the 
criteria for a compensable rating.  The statement of the case 
made it clear to the appellant that in order to prevail on 
his increased rating claim, he needed to present medical 
evidence that demonstrated that his right knee disability had 
worsened and met the criteria for a compensable rating.  The 
RO sent a letter to the appellant dated in November 2001 that 
informed him as to what action he needed to take and what 
action the RO had undertaken regarding his claim for a 
compensable rating for his right knee disability.  
Specifically he was told that he needed to submit evidence 
showing that his right knee disability had worsened.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulation that allowed the RO to send a letter 
containing a deadline for submitting evidence that is less 
than the one-year called for by the VCAA.  See, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  In this case, the appellant 
indicated in a November 2001 statement that he had no 
additional pertinent evidence to submit.  In light of the 
fact that the appellant has had more than one year to submit 
evidence and has indicated that there is no additional 
evidence forthcoming, the Board finds that there is no 
prejudice to the appellant in proceeding with his appeal 
regarding his increased rating claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO provided the appellant with a 
VA examination in December 2001, and there is no indication 
that there is more information or medical evidence to be 
found with respect to his claim for a compensable rating for 
his service-connected right knee disability.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The appellant asserts that his right knee disability is more 
severely disabling than currently evaluated and, therefore, 
warrants a compensable rating.  He claims that he experiences 
locking, stiffness, and giving way in his right knee.  

Service medical records show that the appellant was treated 
on at least three occasions in November 1990 for complaints 
of right knee pain.  On one occasion he gave a history of 
bilateral knee pain for the past two years.  Initial 
assessments included patellofemoral syndrome, questionable 
chondromalcia patella, and a ligament strain.  He was 
subsequently noted to have full range of motion in the right 
knee, without laxity or swelling.  The diagnosis was medial 
knee pain due to trauma that preexisted service, without 
evidence of internal derangement or laxity.  In December 
1990, the appellant reported that his strained right knee had 
improved.  

At a November 1991 VA medical examination, the appellant 
indicated he had experienced right knee pain and swelling in 
service.  He also gave a history of injuring his right knee 
in a scooter accident years before.  Evaluation of the right 
knee revealed some puffiness in the knee joint, with good 
range of motion, no crepitus, and apparent intact ligaments.  
X-rays of the right knee showed an intact appearance of the 
bony structure, without evidence of fracture or dislocation.  

At a March 1992 VA orthopedic examination, the appellant 
indicated that he had continued to experience right knee pain 
since a scooter accident years before.  He reported 
occasional slight swelling in the right knee with stiffening.  
Examination revealed perfectly normal range of motion in the 
right knee.  The appellant was able to walk and squat 
normally.  There was no swelling noted in the right knee.  A 
right knee X-ray showed minimal degenerative changes at the 
patellofemoral joint without effusion, and the impression was 
very, very minimal degenerative changes.  The examination 
diagnosis was right knee pain of undetermined etiology, but 
probably secondary to old injury.  

The appellant underwent a VA orthopedic examination in 
December 2001.  He reported right knee pain almost daily, 
without swelling, and some locking and stiffness, along with 
a very rare giving way of the knee.  He indicated that he did 
not use a knee brace.  The examiner noted that the appellant 
did not use any ambulatory device and did not have an altered 
gait.  No deformity or swelling was seen in the right knee, 
and range of motion was full, with very minimal crepitus.  
Palpation about the knee joint revealed some slight 
tenderness in the medical aspect of the joint line.  
Anterior/posterior drawer sign was negative, as was a 
McMurry's sign.  It was reported that an X-ray of the right 
knee was normal.  The diagnosis was right knee patellofemoral 
syndrome by client history.  

Service connection was granted for degenerative changes of 
the right knee secondary to trauma by an April 1992 rating 
decision, and a noncompensable rating was assigned under 
Diagnostic Code 5257 from April 11, 1991.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board notes that although the appellant's right knee 
disability has been identified as degenerative arthritis 
secondary to trauma, the condition has been rated under 
Diagnostic Code 5257 for instability or subluxation.  
Therefore, the Board will consider whether his right knee 
disability warrants a compensable rating under either the 
criteria for instability/subluxation (Diagnostic Code 5257) 
or the criteria for traumatic arthritis (Diagnostic Codes 
5010 and 5003).  

While the appellant reported problems with locking, 
stiffness, and giving way in his right knee at the December 
2001 VA examination, the objective medical findings in the 
service medical records and from the three VA examinations 
performed since service do not reveal any right knee 
instability or subluxation.  Absent clinical manifestation of 
at least slight instability or subluxation, the Board is 
unable to identify a basis to grant a compensable rating for 
the appellant's right knee disability under Diagnostic Code 
5257.  

A compensable rating for traumatic arthritis requires that 
there be X-ray evidence of arthritis and some limitation of 
motion, in the case of a single joint.  While a March 1992 X-
ray report of the right knee included an impression of very, 
very minimal degenerative changes, a December 2001 X-ray of 
the knee was considered normal.  Regardless of whether there 
are currently degenerative changes in the appellant's right 
knee, each of the three VA orthopedic examinations since 
service has revealed good or normal range of motion in the 
right knee.  In other words, the clinical findings since 
service do not show any limitation of motion in the 
appellant's right knee.  Therefore, under the criteria in 
Diagnostic Code 5003, the appellant is not shown to have the 
requisite limitation of motion so as to warrant a compensable 
rating for traumatic arthritis in his right knee.  

The veteran has complained that he experiences pain in the 
left knee.  With respect to the veteran's complaints of pain, 
the Board notes that the United States Court of Veterans 
Appeals has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet.App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain are not supported by adequate pathology.  
The only symptoms supporting the veteran's complaints of pain 
are signs of tenderness and crepitus in the knee on 
examination.  However, there was no x-ray evidence of 
arthritis on this examination and no sign of swelling, 
deformity, atrophy or other objective evidence of dysfunction 
in the knee.  The Board concludes that the preponderance of 
the evidence is against a compensable evaluation for right 
knee disability under the circumstances.  The veteran's 
subjective complaints of pain are outweighed by the objective 
examination findings.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his right knee disability, and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for a compensable rating 
for his right knee disability under either Diagnostic Code 
5257 or Diagnostic Code 5003.  While he argues that his right 
knee disability has worsened, the Board notes that he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his traumatic arthritis of 
the right knee warrants a compensable rating.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

A compensable rating for traumatic arthritis of the right 
knee is denied.  


REMAND

The appellant contends that he had back disability that 
developed as a result of his service-connected right knee and 
right foot disabilities.  He indicated in his April 2002 
notice of disagreement and in his November 2002 substantive 
appeal that he told the examiner at the December 2001 VA 
examination that he had back disability but that the examiner 
stated she could not evaluate his back because the 
examination request by the RO had not mentioned his back.  
The December 2001 examination report does not include any 
discussion of the appellant's back.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the diagnosis and likely 
etiology of any back disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All indicated studies, including range of 
motion testing, should be performed.  The 
examiner should be requested to express 
an opinion as whether it is more likely, 
less likely or as likely as not any 
current back disability is related to his 
service-connected disabilities.  The 
examiner should specify what information 
was used to arrive at any conclusions, 
and should provide complete rationale for 
all opinions rendered.  

3.  After the above requested action has 
been completed, the RO should adjudicate 
the claim of entitlement to service 
connection for a back disorder.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



